CLIFFORD, Circuit Justice.
If we grant (which we are not at present prepared to do) that all. title had gone out of the patentee by his assignment to Wing and Ormsbee, yet his surrender at the request of the true owners would be valid; and, if the reissue to him was a clerical error, he corrected it at once by an assignment. We are both of opinion that an infringer can not take advantage of such a mistake, if there was one, after it had been corrected either by the office or the parties. Demurrer overruled.